                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SAMUEL B. RANDOLPH, IV,                       :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-2231
                                              :
JOHN WETZEL, et al.,                          :
     Defendants.                              :

                                             ORDER

       AND NOW, this 21ST day of June, 2019, upon consideration of Plaintiff Joseph

Randolph’s Motion to Proceed In Forma Pauperis (ECF No. 6), his Prisoner Trust Fund Account

Statement (ECF No. 7), his pro se Complaint (ECF No. 2), and his Motion for a Temporary

Restraining Order and/or Preliminary Injunction (ECF No. 4), it is ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2. Samuel B. Randolph, IV, #FJ-5881, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Superintendent of SCI Phoenix or other appropriate official to assess an initial filing

fee of 20% of the greater of (a) the average monthly deposits to Randolph’s inmate account; or

(b) the average monthly balance in Randolph’s inmate account for the six-month period

immediately preceding the filing of this case. The Superintendent or other appropriate official

shall calculate, collect, and forward the initial payment assessed pursuant to this Order to the

Court with a reference to the docket number for this case. In each succeeding month when the

amount in Randolph’s inmate trust fund account exceeds $10.00, the Superintendent or other

appropriate official shall forward payments to the Clerk of Court equaling 20% of the preceding
month’s income credited to Randolph’s inmate account until the fees are paid. Each payment

shall reference the docket number for this case.

       3. The Clerk of Court is directed to SEND a copy of this Order to the Superintendent of

SCI Phoenix.

       4. The Complaint is DEEMED filed.

       5. The Clerk of Court is DIRECTED to open a new civil action using a copy of this

Order and accompanying Memorandum and a copy of the Complaint filed in this action (ECF

No. 2) naming Randolph as the sole plaintiff and naming the following Defendants: (1) John

Wetzel; (2) Superintendent Gilmore; (3) Deputy DiAlesandro; (4) Deputy Zaken; (5) Major

Caro; (6) Mr. Funk; (7) Lt. Trout; (8) Dr. Denise Smyth; (9) Dr. Lawrence Alpert; (10) CO

Jordan; (11) CO Feather; (12) CO Brandt; (13) William Nicholson; (14) Mike Hice; (15) John

McAnany; (16) P.A. Ridings; (17) Five-member CERT Team from May 5, 2017; (18) T.A.

Lewis; (19) Harry Cancelmi; (20) Bruce Pokol; and (21) three John Doe Nurses. This new civil

action shall be assigned to the undersigned in accordance with Local Civil Rule 40.1. Once the

new action is opened, the Court will enter an Order in that action transferring the case to the

Western District of Pennsylvania.

       6. The Clerk of Court shall TERMINATE the following Defendants from this case: (1)

Superintendent Gilmore; (2) Deputy DiAlesandro; (3) Deputy Zaken; (4) Major Caro; (5) Mr.

Funk; (6) Lt. Trout; (7) Dr. Denise Smyth; (8) Dr. Lawrence Alpert; (9) CO Jordan; (10) CO

Feather; (11) CO Brandt; (12) William Nicholson; (13) Mike Hice; (14) John McAnany; (15)

P.A. Ridings; (16) Five-member CERT Team from May 5, 2017; (17) T.A. Lewis; (18) Harry

Cancelmi; (19) Bruce Pokol; and (20) three John Doe Nurses.

       7. For the reasons stated in the Court’s Memorandum, Randolph’s claims against
Wetzel and the SCI Phoenix Defendants are DISMISSED without prejudice for failure to state

a claim with the exception of the following claims:

               a.   Due process and retaliation claims against McKevitts and Karnizan based on

                    issuance of the allegedly false misconducts;

               b. Excessive force claims against Ridgley, (5) Member CERT Team from 5-7-

                    19, Ferguson, and Deputy Terra based on the force applied to him in the

                    course of the cell extraction on May 7, 2019; and

               c. Deliberate indifference to medical needs claims against Ridgley, the CERT

                    team officers, Ferguson, and Deputy Terra in relation to Randolph’s requests

                    for medical treatment for injuries he sustained during the cell extraction.

       8.   The Clerk of Court shall TERMINATE the following SCI PhoenixDefendants,

because all of the claims against them have been dismissed without prejudice at this time: (1)

Wetzel; (2) Dr. Weiner; (3) Dr. Hanicek; (4) Dr. Sarah; (5) Ms. Gene Walsh; (6) Deputy Sorber;

(7) CO Ellerbee; (8) Nurse Dennis; (9) Sgt. Moyer; (10) CO Policki; (11) CO Belador; (12) CO

Ms. Johnson; (13) CO Smothers; (14) Nurse Paul; (15) Major Terra; and (16) Mr. T. Fauber.

       9. Randolph is given thirty (30) days to file an amended complaint in the event he can

allege additional facts cure any of the dismissed claims. Any amended complaint shall identify

all defendants in the caption of the amended complaint in addition to identifying them in the

body of the amended complaint, shall state the basis for Randolph’s claims against each

defendant, and shall bear the title “Amended Complaint” and the caption 19-2231. If Randolph

files an amended complaint, his amended complaint must be a complete document that includes

all of the bases for Randolph’s claims, including claims that the Court has not yet dismissed if he

seeks to proceed on those claims. When drafting his amended complaint, Randolph should be
mindful of the Court’s reasons for dismissing his claims as explained in the Court’s

Memorandum. Any amended complaint shall not include claims based on events that occurred

at SCI Greene because claims related to those events are proceeding in a separate case. Upon the

filing of an amended complaint, the Clerk shall not make service until so ORDERED by the

Court.

         10.   If Randolph does not file an amended complaint the Court will direct service of his

initial Complaint on Defendants McKevitts, Karnizan, Ridgely, (5) Member CERT team from 5-

7-19, Ferguson, and Deputy Terra so that Randolph may proceed on the claims identified in

paragraph seven (7) of this Order. Randolph may also notify the Court that he seeks to proceed

on these claims rather than file an amended complaint. If he files such a notice, Randolph is

reminded to include the case number for this case, 19-2231.

         11.   The Motion for a Temporary Restraining Order and/or Preliminary Injunction is

DENIED without prejudice.

                                              BY THE COURT:


                                              /s/ Eduardo C. Robreno
                                              EDUARDO C. ROBRENO,            J.
